United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3777
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Stephan Troy Anderson,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 5, 2007
                                Filed: January 11, 2007
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Stephan Troy Anderson appeals the sentence the district court1 imposed after
he pleaded guilty to a drug conspiracy. In a brief filed under Anders v. California,
386 U.S. 738 (1967), his counsel raises the contention that the charge should be
dismissed because Anderson was the only person named in the information charging
a conspiracy with persons both known and unknown, and one cannot conspire with
oneself.



      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
       We enforce the broad appeal waiver included in Anderson’s plea agreement:
the plea colloquy reflects that Anderson understood and voluntarily accepted the terms
of the plea agreement, including the waiver; this appeal falls within the scope of the
waiver; and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc) (discussing enforceability of appeal waiver); see also
United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam)
(enforcing appeal waiver in Anders case).

      Accordingly, we dismiss the appeal. We grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-